Exhibit 10.16.2

 



Release of Claims and Other Agreements by Kenneth F. Potashner Related to
Amendment and Restatement of Incentive Stock Option Agreement between Kenneth F.
Potashner and HyperSound Health, Inc.

 

This Release of Claims is made in connection with the Agreement and Plan of
Merger by and Among Parametric Sound Corporation (“Parametric”), Paris
Acquisition Corp. and VTB Holdings, Inc. of even date herewith, as it may be
amended, (as amended if applicable, the “Merger Agreement”). Kenneth F.
Potashner (“Potashner”) acknowledges receipt of a draft of the Merger Agreement
in advance of this Release of Claims and further acknowledges that he has had
ample opportunity to review and understand such Merger Agreement.

 



Potashner was granted, on March 5, 2013, options with regard to the purchase of
50 shares of stock in HyperSound Health, Inc. (“Potashner HHI Stock Option
Agreement”). The Potashner HHI Stock Option Agreement has been amended and
restated as set forth in the Amended and Restated Incentive Stock Option
Agreement of even date herewith (“Potashner Restated Option Agreement”).
Potashner is executing this Release of Claims concurrent with his execution of
the Potashner Restated Stock Option Agreement. If Potashner revokes or attempts
to revoke this Release of Claims at or before the closing of the Merger
Agreement, or, if Parametric consummates an Alternative Transaction (defined
below) and Potashner revokes or attempts to revoke this Release of Claims at or
before the closing of the Alternative Transaction, then Potashner will be fully
liable to Parametric for any consequential, indirect, or direct damages suffered
by Parametric relating in any way to Potashner’s revocation of this Release of
Claims, including, but not limited to attorneys’ fees and expenses.

 

In exchange for the payment of $100.00 and other good and valuable
consideration, Potashner, on behalf of himself, his executors, heirs,
administrators, and any related or affiliated corporations, partnerships, or
entities, including any officers, directors, partners, employees, shareholders,
subsidiaries, agents, representatives, attorneys, assigns, predecessors and
successors-in-interest, and all others claiming by or through Potashner, hereby
releases and forever discharges (1) Parametric, a Nevada corporation, and its
parents, subsidiaries, related entities, and affiliates, including but not
limited to HyperSound Health, Inc., a Delaware corporation, and its parents,
subsidiaries, related entities, and affiliates, and the directors, officers,
shareholders, employees, attorneys, agents, assigns, representatives, insurers,
predecessors and successors-in-interest of said corporations and entities, and
each of them; and (2) VTB Holdings, Inc., a Delaware corporation (“VTBH”), and
its parents, subsidiaries, related entities, and affiliates, and the directors,
officers, shareholders, employees, attorneys, agents, assigns, representatives,
insurers, predecessors and successors-in-interest of said corporations and
entities, and each of them (collectively, the "Parametric and VTBH Released
Parties"), from any and all obligations, liabilities, demands, costs, expenses,
damages, claims, actions and causes of action, of whatever nature, character or
description, known or unknown (collectively, “Potashner Claims”), that Potashner
has or may have against the Parametric and VTBH Released Parties, or any of
them, arising at any time up to and including the date Potashner executes this
Release of Claims, with the exception of (1) claims under Potashner’s Employment
Agreement with Parametric dated April 3, 2012, (2) claims pursuant to directors’
and officers’ indemnification agreements, (3) any rights of indemnification
under Parametric’s by-laws or other corporate formation documents, (4) any
statutory claims for age discrimination, (5) counterclaims or cross-claims by
Potashner against a director or officer of Parametric in their individual
capacity, if such director or officer initiates litigation against Potashner in
his or her individual capacity in order to assert claims against Potashner for
damages suffered by him or her personally, (6) claims pursuant to the Parametric
2012 Stock Option Plan, grants, and agreements, and (7) claims pursuant to
Parametric’s directors’ and officers’ insurance policies.

 



-1-

 

 

Without limitation to the forgoing and for sake of clarity, the above release
and discharge of Potashner Claims is intended to include Potashner Claims based
upon, related to, or arising from the modification of the Potashner HHI Stock
Option Agreement as set forth in the Potashner Restated Option Agreement.

 

Furthermore, it is understood and agreed that any and all rights granted to
Potashner under California Civil Code Section 1542 are hereby expressly waived.
California Civil Code Section 1542 reads as follows:

 

Section 1542. Certain claims not affected by general release. A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.

 

Potashner waives and releases any right or benefit which Potashner has or may
have under California Civil Code Section 1542 to the full extent he may lawfully
waive all such rights and benefits and acknowledges and agrees that Potashner
shall be considered to be a creditor of the Parametric and VTBH Released Parties
for the purposes of California Civil Code Section 1542. In connection with such
waiver and relinquishment, Potashner acknowledges and is aware that he may
hereafter discover claims or facts in addition to or different from those which
he now knows or believes to be true with respect to any and all claims, of
whatever nature, character or description, known or unknown, including but not
limited to claims based upon, related to, or arising directly or indirectly from
the modification of the Potashner HHI Stock Option Agreement as set forth in the
Potashner Restated Option Agreement, which do now exist, may exist, or
heretofore have existed between Potashner, on the one hand, and the Parametric
and VTBH Released Parties, on the other hand. In furtherance of such intention,
the releases given here shall be and remain in effect as full and complete
releases of such released items, notwithstanding the discovery or existence of
any such additional or different claims or facts relating thereto.

 

In exchange for the consideration recited above, Potashner also agrees to
execute, at or before the closing of the Merger Agreement and promptly upon
request by Parametric (including a request by the Board of Directors of
Parametric), a Final Release of Claims, a copy of which is attached hereto as
“Attachment A” (the “Final Release of Claims”). If Potashner fails to sign the
Final Release of Claims as specified above, or signs the Final Release of Claims
and then revokes or attempts to revoke it prior to or at the closing of the
Merger Agreement, then Potashner will be fully liable to Parametric for any
consequential, indirect, or direct damages suffered by Parametric relating in
any way to Potashner’s failure to sign the Final Release of Claims or his
revocation of same, including, but not limited to attorney fees and expenses.

 



-2-

 

 

In exchange for the consideration recited above, Potashner also agrees that, if
Parametric consummates a transaction with another party having entered into an
“Alternative Acquisition Agreement” with such party as that term is defined in
Section 5.5(c) of the Merger Agreement (“Alternative Transaction”), Potashner
will execute, at or before the closing of the Alternative Transaction and
promptly upon request by Parametric (including a request by the Board of
Directors of Parametric), a similar form of release of claims with regard to the
party to the Alternative Transaction (the “Alternative Transaction Final
Release”) and if Potashner fails to do so, or signs the Alternative Transaction
Final Release and then revokes or attempts to revoke it prior to or at the
closing of the Alternative Transaction, then Potashner will be fully liable to
Parametric for any consequential, indirect, or direct damages suffered by
Parametric relating in any way to Potashner’s failure to sign the Alternative
Transaction Final Release or his revocation of same, including, but not limited
to attorney fees and expenses.

 

Potashner acknowledges and agrees that he has been provided the opportunity to
review this Release of Claims and consult with counsel of his choice prior to
executing it. Potashner acknowledges and agrees that this Release of Claims
remains in effect regardless of whether the Merger Agreement or an Alternative
Transaction is signed or closes. Potashner acknowledges and agrees that he will
not seek to revoke, modify, or restrict this Release of Claims.





Dated: 8/5, 2013By: /s/ KENNETH F. POTASHNER   Kenneth F. Potashner

 



-3-

 

 

“Attachment A”

 

Final Release of Claims by Kenneth F. Potashner in Connection with the Agreement
and Plan of Merger by and Among Parametric Sound Corporation, Paris Acquisition
Corp. and VTB Holdings, Inc.

 

This Final Release of Claims is made in connection with the Agreement and Plan
of Merger by and Among Parametric Sound Corporation (“Parametric”), Paris
Acquisition Corp. and VTB Holdings, Inc. of even date herewith (“the Merger
Agreement”). Kenneth F. Potashner (“Potashner”) acknowledges receipt of the
Merger Agreement in advance of this Final Release of Claims and further
acknowledges that he has had ample opportunity to review and understand such
Merger Agreement. Potashner is executing this Final Release of Claims at or
before closing of the Merger Agreement. If Potashner revokes or attempts to
revoke this Final Release of Claims at or before the closing of the Merger
Agreement, then Potashner will be fully liable to Parametric for any
consequential, indirect, or direct damages suffered by Parametric relating in
any way to Potashner’s revocation of this Final Release of Claims, including,
but not limited to attorneys’ fees and expenses.

 

Potashner was granted, on March 5, 2013, options with regard to the purchase of
50 shares of stock in HyperSound Health, Inc. (“Potashner HHI Stock Option
Agreement”). The Potashner HHI Stock Option Agreement has been amended and
restated as set forth in the Amended and Restated Incentive Stock Option
Agreement (“Potashner Restated Option Agreement”) attached hereto as “Attachment
A.”

 

In exchange for the payment of $100.00 and other good and valuable
consideration, Potashner, on behalf of himself, his executors, heirs,
administrators, and any related or affiliated corporations, partnerships, or
entities, including any officers, directors, partners, employees, shareholders,
subsidiaries, agents, representatives, attorneys, assigns, predecessors and
successors-in-interest, and all others claiming by or through Potashner, hereby
releases and forever discharges (1) Parametric, a Nevada corporation, and its
parents, subsidiaries, related entities, and affiliates, including but not
limited to HyperSound Health, Inc., a Delaware corporation, and its parents,
subsidiaries, related entities, and affiliates, and the directors, officers,
shareholders, employees, attorneys, agents, assigns, representatives, insurers,
predecessors and successors-in-interest of said corporations and entities, and
each of them; and (2) VTB Holdings, Inc., a Delaware corporation (“VTBH”), and
its parents, subsidiaries, related entities, and affiliates, and the directors,
officers, shareholders, employees, attorneys, agents, assigns, representatives,
insurers, predecessors and successors-in-interest of said corporations and
entities, and each of them (collectively, the "Parametric and VTBH Released
Parties"), from any and all obligations, liabilities, demands, costs, expenses,
damages, claims, actions and causes of action, of whatever nature, character or
description, known or unknown, directly or indirectly based upon, related to, or
arising from the modification of the Potashner HHI Stock Option Agreement as set
forth in the Potashner Restated Option Agreement.

 



-1-

 

 

Furthermore, it is understood and agreed that any and all rights granted to
Potashner under California Civil Code Section 1542 are hereby expressly waived.
California Civil Code Section 1542 reads as follows:

 

Section 1542. Certain claims not affected by general release. A general release
does not extend to claims which the creditor does not know or suspect to exist
in his or her favor at the time of executing the release, which if known by him
or her must have materially affected his or her settlement with the debtor.

 

Potashner waives and releases any right or benefit which Potashner has or may
have under California Civil Code Section 1542 to the full extent he may lawfully
waive all such rights and benefits and acknowledges and agrees that Potashner
shall be considered to be a creditor of the Parametric and VTBH Released Parties
for the purposes of California Civil Code Section 1542. In connection with such
waiver and relinquishment, Potashner acknowledges and is aware that he may
hereafter discover claims or facts in addition to or different from those which
he now knows or believes to be true with respect to any and all claims of
whatever nature, character or description, known or unknown, directly or
indirectly based upon, related to, or arising from the modification of the
Potashner HHI Stock Option Agreement as set forth in the Potashner Restated
Option Agreement, which do now exist, may exist, or heretofore have existed
between Potashner, on the one hand, and the Parametric and VTBH Released
Parties, on the other hand. In furtherance of such intention, the releases given
here shall be and remain in effect as full and complete releases of such
released items, notwithstanding the discovery or existence of any such
additional or different claims or facts relating thereto.

 

Potashner acknowledges and agrees that he has been provided the opportunity to
review this Final Release of Claims and consult with counsel of his choice prior
to executing it. Potashner acknowledges and agrees that this Final Release of
Claims remains in effect regardless of whether the Merger Agreement closes.
Potashner acknowledges and agrees that he will not seek to revoke, modify, or
restrict this Final Release of Claims.

 




Dated: _______________, 2013By: /s/ KENNETH F. POTASHNER   Kenneth F. Potashner

 

 

-2-

 



 

“Attachment A”

 

Potashner Amended and Restated Incentive Stock Option Agreement

 

 

 



-3-

